Case 1:16-cv-07175-AJN Document 42-2 Filed 10/30/20 Page 1 of 2




            EXHIBIT 2
         Case 1:16-cv-07175-AJN Document 42-2 Filed 10/30/20 Page 2 of 2


From:              Angela Dewalt
To:                Amanda Torres; Kandis L. Kovalsky
Subject:           Re: Request for legal call - Martin Shkreli
Date:              Thursday, April 9, 2020 3:59:44 PM
Attachments:       ATT00001.png
                   ATT00002.png
                   ATT00003.png
                   ATT00005.png


Good afternoon,

Unfortunately with limited staffing, we can only accommodate legal calls if there is an urgent, and imminent court
date. Our procedure is to allow a 15 minute phone call for an attorney in order to allow all inmates access.

Please feel free to contact me directly with any concerns or questions.

Thank you,



A. Dewalt, M.A.P.C.
Unit Manager, Brady Unit
L.S.C.I. Allenwood
U.S. Department of Justice
Federal Bureau of Prisons
(570) 547-1990 Ext. 4410
adewalt@bop.gov


>>> "Kandis L. Kovalsky" <kkovalsky@khflaw.com> 4/9/2020 10:08 AM >>>
Good morning Counselor Torres,
I hope this email finds you well and that you are staying safe and healthy. Would you be able to
accommodate a legal call with our firm and Mr. Shkreli for today or tomorrow?
Regards,
Kandis L. Kovalsky




123 South Broad Street, Suite 1670
Philadelphia, PA 19109
Main: (215) 525-5850
Direct: (215) 525-1993
KKovalsky@KHFlaw.com ∙ www.KHFlaw.com
